Case 1:20-cv-00821-LMB-JFA Document 162 Filed 01/28/21 Page 1 of 8 PagelD# 2449

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

CHRISTIAN ALBERTO
SANTOS GARCIA, ef al.,

Plaintiffs,
Vv. Civ. Action No.: 1:20-cv-00821
CHAD F. WOLF, et al.,

Defendants.

STIPULATED JURISDICTIONAL DISCOVERY ORDER

 

Upon consideration of the stipulation of the parties, as evidenced by the endorsements of
counsel below, it is for good cause hereby

ORDERED that the limited jurisdictional discovery in this action shall be governed by
the following terms:

1. Time. Limited jurisdictional discovery shall begin upon the entry of this Order
and continue for seventy-five (75) days or until earlier concluded by agreement of the parties.

2. Scope. The scope of jurisdictional discovery shall be limited to those issues
bearing on whether Defendants Jeffrey Crawford and Immigration Centers of America-
Farmville, LLC (“ICA-Farmville,” and collectively the “Farmville Defendants”) and Armor
Correctional Health Services, Inc. (“Armor”) are state actors for purposes of liability under 42
U.S.C. § 1983. The parties have agreed, and the Court does hereby ORDER, that such discovery
shall be limited to the following:

a. Source(s) of authority to operate the Farmville Detention Center (“FDC”)

and to provide medical services therein;
Case 1:20-cv-00821-LMB-JFA Document 162 Filed 01/28/21 Page 2 of 8 PagelD# 2450

b. Level of control over the operations of the FDC by the Town of Farmville,
the Commonwealth of Virginia and agencies thereof, and U.S.
Immigration and Customs Enforcement (“ICE”), both generally and with
regards to COVID-19;

c. The source and flow of payments made to the Farmville Defendants and
Armor for the operation of the FDC and the provision of medical services
therein, generally;

d. Sources of decision-making authority regarding the Farmville Defendants’
response and Armor’s response to the COVID-19 global pandemic;
provided that no document discovery on this topic will be directed to Chad
F. Wolf, ICE, Jonathan Fahey, and/or Russell Hott (collectively “Federal
Defendants”) in the first instance and will instead be collected from the
Farmville Defendants and/or Armor. Should any issues involving
document preservation or spoliation arise as to documents sought from the
Farmville Defendants and/or Armor on this subject, the parties may meet-
and-confer on potentially seeking document discovery from Federal
Defendants on this subject.

3. Reservation of Derivative Immunity Issue. The parties agree to limit the
jurisdictional discovery period established by this Order to those issues related to the question
whether Farmville Defendants and/or Armor are state actors for purposes of liability under 42
U.S.C. § 1983. Accordingly, discovery concerning the derivative immunity defense raised in
Farmville Defendants’ Partial Motion to Dismiss First Amended Complaint Under Rule 12(b)(1)

(ECF No. 136) shall be reserved until merits discovery, which shall commence in the ordinary
Case 1:20-cv-00821-LMB-JFA Document 162 Filed 01/28/21 Page 3 of 8 PagelD# 2451

course after the parties participate in a conference under Fed. R. Civ. P. 26(f). Farmville
Defendants’ right to assert the derivative immunity defense by motion or otherwise is therefore
reserved.

4, ESI Protocol. The parties have agreed that any discovery of electronically stored
information (“ESI”) shall proceed according to an ESI Protocol to be negotiated between the
parties and separately filed as an order of this Court, whereby the parties will meet and confer to
agree on a set of search terms to be applied initially to document custodians Jeffrey Crawford
and Teresa Moore, M.D. As part of this process, Farmville Defendants and Armor agree to
submit to Plaintiffs, within seven (7) days of the entry of this Order, a statement under oath
identifying by name and job title all document custodians who regularly communicate between
or among ICE, ICA, Armor, the Commonwealth of Virginia or any agency thereof, the local
health district of the Virginia Department of Health, and/or the Town of Farmville, Virginia (the
“Town’”) about matters related to ICA-Farmville. Thereafter, Plaintiffs may identify up to three
(3) additional document custodians to Farmville Defendants and three (3) additional document
custodians to Armor to whom the search terms shall be applied in collecting ESI.

5. Discovery Limitations. The following limitations shall apply to jurisdictional
discovery:

a. Interrogatories. Any interrogatories served during jurisdictional
discovery shall count against a party’s total number of interrogatories
allowed under Fed. R. Civ. P. 33(a)(1) in this case.

b. Requests for Admission. During jurisdictional discovery, the Plaintiffs
shall not serve more than 25 requests for admission under Fed. R. Civ. P.

36 (“RFA”) on the Farmville Defendants, and Armor, respectively, and
Case 1:20-cv-00821-LMB-JFA Document 162 Filed 01/28/21 Page 4 of 8 PagelD# 2452

(15) requests for admission on the Federal Defendants. Farmville
Defendants and Armor may each serve up to 25 RFAs on the Plaintiffs as
a group collectively, and the Federal Defendants may serve up to 15 RFAs
on the Plaintiffs as a group collectively.

C. Depositions. Plaintiffs may take one deposition each of ICA-Farmville,
Armor, and ICE under Fed. R. Civ. P. 30(b)(6) during jurisdictional
discovery. Notice of any 30(b)(6) deposition must be served at least 21
days in advance of the deposition in order to ensure proper preparation.
Proper notice of a 30(b)(6) deposition must describe the areas of inquiry of
that deposition with reasonable specificity and must not exceed the topics
described in paragraph 2. Examination of a 30(b)(6) deponent is limited
to the areas of inquiry identified in the notice. A party may file objections
to a 30(b)(6) notice within 10 days of receiving the notice. If the parties
cannot resolve any disputes over the scope of a 30(b)(6) deposition
through good-faith conferral, the objecting party may move for a
protective order. The parties will confer in good faith to set each
deposition at a date and time that is agreeable to all parties, and such
depositions may be taken by Zoom or other remote means as long as this
Court is operating under pandemic procedures, in a manner to be
negotiated by the parties in good faith. All corporate Defendants reserve
the right to sit for their depositions in the district of the corporation’s
principal place of business. Plaintiffs shall take no other depositions of

Defendants or their officers, agents, employees, or representatives during
Case 1:20-cv-00821-LMB-JFA Document 162 Filed 01/28/21 Page 5 of 8 PagelD# 2453

jurisdictional discovery. Any third-party depositions taken during
jurisdictional discovery shall count against the five (5) non-party, non-
expert witness depositions provided for under the Court’s regular
scheduling order. Federal Defendants, Farmville Defendants, and Armor
each reserve the right to take one (1) deposition during jurisdictional
discovery.

d. Third Party Subpoenas Duces Tecum. Plaintiffs may serve no more than
three subpoena duces tecum on a third-party during jurisdictional
discovery; and Farmville Defendants, Federal Defendants, and Armor may
each serve up to three subpoena duces tecum on a third-party during
jurisdictional discovery. Any documents received from a third-party
during jurisdictional discovery shall be produced to all other parties in this
case within seven days of receipt.

e. Stipulated Protective Order. The parties shall meet and confer in an effort
to submit a stipulated protective order to the Court. A _ stipulated
protective order shall govern all discovery in this case and will be entered
before any potentially confidential discovery is required to be produced in
jurisdictional discovery. If the parties cannot agree on the terms of a
stipulated protective order after meeting and conferring in good faith, the
parties shall submit to the Court competing versions of a stipulated

protective order, identifying the remaining areas of disagreement and the

parties’ respective positions for the Court to resolve the remaining dispute.
Case 1:20-cv-00821-LMB-JFA Document 162 Filed 01/28/21 Page 6 of 8 PagelD# 2454

6. Relation to Merits Discovery. Any discovery obtained during jurisdictional
discovery shall also be deemed produced in any subsequent merits discovery without any further
request. During merits discovery, no party shall engage in any discovery that is unnecessarily
duplicative of discovery already obtained during jurisdictional discovery, including areas of
inquiry that were fully addressed during prior 30(b)(6) depositions.

he Privilege Logs. Any party withholding any document or information on the basis
of the attorney-client privilege, the work product doctrine, or any other applicable privilege, shall
produce a privilege log within 10 days of the completion of production of documents. The
privilege log shall include a nonprivileged description of the document withheld sufficient to
permit an evaluation of the claim of privilege, the date of the document (if any), the identity of
the sender/creator, the identity of any recipients, and the type of privilege asserted. No party
shall be obligated to log any documents or communications with or among outside litigation
counsel.

8. Relation to the Rules. The Federal Rules of Civil Procedure, the Federal Rules
of Evidence, and the Local Rules of the Eastern District of Virginia shall govern jurisdictional
discovery except to the extent in conflict with the terms of this Order, in which case, the terms of
this Order shall control jurisdictional discovery. By agreeing to any of the foregoing terms,
including without limitation the scope of jurisdictional discovery, Defendants do not concede
that any information produced during jurisdictional discovery is relevant to whether Farmville

Defendants and/or Armor are state actors, and the Defendants reserve the right to object to

John F. And ar
ohn F. Anderson
Dated: JM ‘ 28 ZO2 { United States Magistrate Judge

Alexandria, Virginia United States District Judge/
United States Magistrate Judge

admissibility of such evidence on any bases.
Case 1:20-cv-00821-LMB-JFA Document 162 Filed 01/28/21 Page 7 of 8 PagelD# 2455

WE STIPULATE TO THIS:

/s/
Simon Sandoval-Moshenberg
(Va. Bar No. 77110)
Kristin Donovan (Va. Bar No. 92207)
Granville Warner (Va. Bar. No. 24957)
LEGAL AID JUSTICE CENTER
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
Tel: 703-778-3450
simon@justice4all.org
kristin@justice4all.org
cwarmer@justice4all.org

Sirine Shebaya (pro hac vice)

Amber Qureshi (pro hac vice)

NATIONAL IMMIGRATION PROJECT OF
THE NATIONAL LAWYERS GUILD

2201 Wisconsin Avenue, N.W., Suite 200
Washington, D.C. 20007

Tel: 617-227-9727

sirine@nipnlg.org

amber@nipnlg.org

Pro bono counsel for Plaintiffs

G. ZACHARY TERWILLIGER

By: /s/

YURI S. FUCHS

Assistant United States Attorneys
Office of the United States Attorney
2100 Jamieson Avenue

Alexandria, Virginia 22314

Tel: (703) 299-3872

Fax: (703) 299-3983

Email: yuri.fuchs@usdoj.gov

Counsel for Federal Defendants

Joseph D. West (Va. Bar No. 16834)
David Debold (pro hac vice)

Naima L. Farrell (pro hac vice)
Thomas J. McCormac IV

(pro hac vice)

Blair Watler (pro hac vice)
Katherine King (pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036-5306

Tel: 202-955-8551
jwest@gibsondunn.com
ddebold@gibsondunn.com
nfarrell@gibsondunn.com
tmcecormac@gibsondunn.com
bwatler@gibsondunn.com
kking@gibsondunn.com

Pro bono counsel for Plaintiffs

JEFFREY CRAWFORD AND
IMMIGRATION CENTERS OF AMERICA
- FARMVILLE, LLC

/s/
JOHN M. ERBACH (VSB No. 76695)
Email: jerbach@spottsfain.com
PATRICIA BUGG TURNER (VSB No.
72775)
Email: pturner@spottsfain.com
KASEY L. HOARE (VSB No. 92289)
Email: khoare@spottsfain.com
Spotts Fain PC
411 East Franklin Street, Suite 600
P.O. Box 1555
Richmond, VA 22318
Case 1:20-cv-00821-LMB-JFA Document 162 Filed 01/28/21 Page 8 of 8 PagelD# 2456

(804) 697-2000 (Telephone)
(804) 697-2100 (Facsimile)

Counsel for Defendants Jeffrey Crawford and
Immigration Centers of America, LLC

ARMOR CORRECTIONAL HEALTH
SERVICES, INC.

‘sf
CHRISTOPHER F. QUIRK (VSB #88238)
Email: cquirk@sandsanderson.com
EDWARD J. MCNELIS, III (VSB #34003)
Email: emcnelis@sandsanderson.com
Sands Anderson PC
1111 East Main Street, Suite 2400
Richmond, Virginia 23219
Telephone: (804) 648-1636
Facsimile: (804) 783-7291
Counsel for Defendant Armor Correctional
Health Services, Inc.
